Citation Nr: 0126546	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He served in Vietnam from September 1967 to 
September 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied service connection for a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD); a skin condition; and a respiratory 
condition.  The issues of entitlement to service connection 
for a psychiatric disability, including PTSD, and for a 
respiratory disorder will be addressed in the REMAND section 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the claim for 
service connection for a skin condition has been obtained.  

2.  The veteran's current skin condition had its onset in 
service.  


CONCLUSION OF LAW

Urticaria was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that the veteran underwent 
a pre-induction examination in July 1966.  A skin condition 
was not found at that examination.  Reports of his treatment 
in June and July 1967 show that he was seen for a rash on the 
penis and that he was prescribed medication.  In August 1967, 
he was treated for a skin condition in the right groin area.  
He was given medication.  In June 1968, he was seen for 
complaints of boils on the left thigh and left hip and of an 
old boil on his neck.  He was prescribed medication.  In July 
1968, he was seen for a rash in the groin area and prescribed 
medication.  On a report of medical history completed at the 
time of his medical examination for separation from service 
in September 1968, he gave a history of self-treatment for a 
rash.  A skin condition was not found on examination at that 
time.  

VA and private medical reports, including records received 
from the Social Security Administration (SSA), of the 
veteran's post service treatment and evaluations show that he 
was seen for various conditions in the 1980's, 1990's, 2000, 
and 2001.  The more salient medical reports with regard to 
the issue of service connection for a skin condition are 
discussed below.  

A private medical report shows that the veteran underwent 
examination in September 1994.  No skin problems were found 
at that examination.

A report of the veteran's VA outpatient treatment in May 1995 
reveals he had a large amount of hives on his body.  There 
was a red spotty rash on the trunk, legs, and arms.  He 
complained of hives related to anxiety.  The assessment was 
impaired skin integrity related to hives.

The veteran testified at a hearing in February 1996.  His 
testimony was to the effect that he was treated for skin 
problems in service and that his current skin condition had 
its onset in service.  

The veteran underwent a VA general medical examination in May 
1996.  He gave a history of apparent recurring urticaria.  
The examiner said that by its description, it appeared to be 
complicated by angioneurotic edema.  Examination of his skin 
showed no evidence of active dermatitis.  

A statement from a private social worker dated in June 1996 
notes that the veteran had problems with hives over his body.  
The signatory reported knowing the veteran prior to and after 
his service.  The signatory noted that the veteran had no 
skin problems prior to service but that he had such problems 
after service.  

A VA report of the veteran's outpatient treatment in 
September 1996 reveals that the veteran had urticaria that 
was very bothersome, especially with stress.  It was opined 
that the veteran's urticaria was a consequence of his PTSD.  

A VA dermatology consultant stated in January 2000 that he 
had not seen the veteran for about six months and that this 
was a follow-up on an individual with chronic psychogenic 
urticaria.  The consultant said that during intervening six 
months, the veteran had hives almost daily that were severe 
and generalized at times.  The consultant stated that the 
urticaria was, "most certainly," related to his PTSD.  

A VA dermatology consultation dated in March 2000 reveals 
that the veteran was seen for chronic urticaria that the 
examiner opined was related to PTSD.  The examiner, who 
reviewed some of the veteran's service medical records, noted 
that the veteran had skin problems in service and that those 
problems were most likely related to his current urticaria.  

VA medical reports show that the veteran was seen on an 
outpatient basis on several occasions in 2000 for skin 
problems.  A report of his treatment in the dermatology 
clinic in June 2000 shows that he had generalized urticaria 
of psychogenic origin.  A report of treatment in September 
2000 reflects diagnoses of bullous dermatoses, not otherwise 
specified; urticaria, not otherwise specified; and idiopathic 
urticaria.  A report of his treatment in November 2000 
reveals diagnoses of bullous dermatoses, not otherwise 
specified; urticaria, not otherwise specified; and idiopathic 
urticaria.  

Statements from acquaintances, relatives, and former 
employers of the veteran dated in 1995, 1996, 1998, and 2000, 
and color photographs, reveal that the veteran had skin 
problems after separation from service.  Some of the 
witnesses who knew the veteran prior to his entry into 
service stated that the veteran had no such problems prior to 
service.  

The veteran testified at a hearing in February 2001.  His 
testimony was to the effect that his current skin problems 
began in service.  

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, redefined VA's duty to assist a 
veteran in the development of a claim.  VA regulations 
implementing the VCAA were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
service connection for a skin condition and that he has been 
provided with VA skin examinations to determine the nature 
and extent of his skin problems.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence and the laws and 
regulations related to the his claim; these documents 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for, and the veteran's 
representative has been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a remand of the case to the RO 
to provide additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim for service connection for a skin condition.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of the claimed 
disability and that it resulted from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The service medical records show that the veteran was treated 
for skin problems on various occasions.  The post service 
medical records do not show the presence of chronic skin 
problems, classified primarily as urticaria, until the 
1990's.  The post service medical records link the veteran's 
urticaria to psychological factors, but the report of his VA 
dermatological consultation in March 2000 indicates that the 
veteran's current skin problems are most likely related to 
his skin problems in service.  While some of the post service 
medical records indicate that the veteran's urticaria is 
related to a mental disorder first shown many years after 
service, the medical evidence also indicates that the cause 
of the urticaria is unknown.  There is no medial evidence of 
record that refutes the opinion in the March 2000 VA 
dermatology consultation linking the veteran's current skin 
problems to his skin problems in service.  Whatever the cause 
of the veteran's skin problems in service, the evidence 
provides a basis for attributing the current skin condition 
to the complaints and findings of skin disability first shown 
in service.  See 38 C.F.R. § 3.303(d) (service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  

According the veteran the benefit of the doubt, 38 U.S.C.A. § 
5107(b), the Board concludes that service connection for 
urticaria is warranted.  


ORDER

Service connection for urticaria is granted.  


REMAND

Under the VCAA, there is additional VA duty to assist the 
veteran in the development of his claims for service 
connection for a psychiatric disability, including PTSD, and 
a respiratory condition.  The RO should advise the veteran of 
the evidence needed to substantiate those claims and assist 
him in obtaining any relevant evidence.  

A review of the record shows that the veteran served in the 
United States Army.  He served in Vietnam with Company B, 4th 
Engineer Battalion, 4th Infantry Division (also apparently 
known as Camp Enari).  The history of that Company indicates 
that it served in special missions against the enemy in 
Vietnam.  The record also shows that he has a diagnosis of 
PTSD with medical opinions linking this disorder to claimed 
stressors in service.  What this claim lacks is "credible 
supporting evidence" that the claimed stressors actually 
occurred.  Under the circumstances, the RO should ask the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) to review the claimed stressors and to 
provide any verification.  See VA Manual M21-1, Part III, 
Para. 5.14b.  

In a May 1996 letter, the RO asked the veteran to provide 
specific information with regard to his claimed inservice 
stressors to support the diagnosis of PTSD.  In a statement 
dated in June 1996, the veteran reported that he was unable 
to provide specific information regarding those stressors.  
Since then, however, the veteran has submitted correspondence 
dated in May 2000, testified at a hearing in February 2001, 
and provided additional information regarding his claimed 
stressors.  

With respect to the claim for service connection for a 
respiratory disorder, the Board notes that the veteran was 
treated on a number of occasions in service for upper 
respiratory complaints.  However, shortness of breath with 
smoking was noted when he was examined for service entrance 
in July 1966, while a chronic respiratory condition was not 
noted on examination for separation in September 1968.  A 
chest X-ray was negative at that time.  The post service 
medical evidence suggests, for example in a September 1996 VA 
dermatology clinic note, that the veteran's current 
respiratory problems are related to his urticaria which, in 
turn, is related to his PTSD.  The etiology of any current 
respiratory condition needs to be clarified.  

In view of the above, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be notified of the 
evidence needed to support his claims for 
service connection for a psychiatric 
disability, including PTSD, and for a 
respiratory condition, and given the 
another opportunity to provide specific 
information with regard to his claimed 
inservice stressors.  

2.  The veteran should also be afforded 
the opportunity to submit additional 
evidence and argument on the matters 
remanded herein.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Any such 
submissions should be associated with the 
claims file.  

3.  The RO should prepare a summary of 
the veteran's claimed stressors and send 
this summary to the USASCRUR with service 
documents and other related information, 
including relevant portions of his 
testimony regarding his stressors, that 
may help USASCRUR provide verification of 
the veteran's claimed inservice 
stressors.  

4.  The RO should determine whether 
stressors such as to support a diagnosis 
of post-traumatic stress disorder have 
been verified.  

5.  If the stressors claimed by the 
veteran are verified by the service 
department, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  Any indicated psychological 
testing should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file, including the service 
medical records, and provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability) that any 
current psychiatric, including PTSD, is 
attributable to service.  If the veteran 
is found to have post-traumatic stress 
disorder, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressors, 
supporting the diagnosis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

6.  The veteran also should be afforded a 
VA pulmonary examination to determine the 
nature and extent of any respiratory 
condition found to be present.  Any 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
claims file, including the service 
medical records, and provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability) that any 
current respiratory disorder is 
attributable to service or to service-
connected disability.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

7.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

8.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claims for 
service connection for psychiatric 
disability, to include PTSD, and for 
respiratory disability.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's


Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 



